DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/718,854 (“’854 Reissue Application” or “instant application”), having a filing date of 18 December 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 10,067,478 (“’478 Patent”) titled “USE OF A RECIRCULATING DELAY LINE WITH A TIME-TO-DIGITAL CONVERTER”, which issued on 4 September 2018 with claims 1-20 (“issued claims”).  The application resulting in the ‘478 Patent was filed on 11 December 2017 and assigned U.S. patent application number 15/837,472 (“’472 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘478 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
As a reissue application, the instant application is entitled to the priority date of the ‘478 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of 11 December 2017, the filing date of the ‘478 Patent.

Because the effective filing date of the instant application is after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Information Disclosure Statements
The Applicant’s Information Disclosure Statements, filed 18 December 2019 and 2 April 2021, have been received and entered into the record.  Since the Information Disclosure Statements comply with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached forms PTO-1449.

VI. Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record does not anticipate or render obvious a method for performing time to digital conversion comprising recirculating a representation of the input pulse based, at least in part, on a delay line output signal of the at least one delay line, and supplying the output pulse N times to an integrator, where N is an integer greater than one.
Regarding claim 9, the prior art of record does not anticipate or render obvious an apparatus comprising input logic coupled to an output of a delay line, the input logic to supply a delay line input signal to the delay line wherein a representation of the input pulse is recirculated in the delay line, and an integrating time to digital converter coupled to the delay line to receive N pulse out signals, each pulse out signal corresponding to the input pulse to thereby generate a digital representation of the input pulse multiplied by a gain of N, where N is an integer greater than one.
Regarding claim 19, the prior art of record does not anticipate or render obvious a first logic circuit to logically combine a rising edge pulse, a falling edge pulse and a feedback signal based on a delay line output signal; and a second logic circuit coupled to receive an enable signal and an output pulse based on the delay line output signal and to pass the output pulse when the enable signal is asserted.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

VII. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '478 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '478 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '478 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992

lsw
14 April 2021